Detailed Action

Status of Claims
The following claim(s) is/are pending in this office action: 1-20
The following claim(s) is/are amended: 1-3, 5-7, 9-13, 19-20
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: -
Claim(s) 1-20 is/are rejected. This rejection is FINAL.


Response to Arguments
Applicant’s arguments filed in the amendment filed 1/5/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.






Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wilson (US Pub. 2010/0293269) in view of Elyashev (US Pub. 2010/0332658) and further in view of Hale (US Pub. 2010/0070560).
With respect to Claim 1, Wilson teaches a computer-implemented method, comprising: (paras. 39-40; processors which execute instructions in memory or stored in magnetic or optical mediums.)
receiving a request to launch a plurality of virtual machines using a set of resource hosts of a computing resource service provider (paras. 17-18; user device requests virtual machines from a provisioner. Paras. 24-25; virtual machine created on physical device. See also Fig. 5, paras. 50-52; user may use web interface to provision resources such as physical or virtual servers.) 
wherein individual resource hosts of the set of resource hosts have particular capacity for virtual machine launchers; (paras. 20, 32, 35, 65; inventory system tracks what resources and capacities are available.)
wherein the set of resource hosts includes a plurality of resource hosts (para. 72; request for disk space, operating system, memory usage, three virtual machines, each with four CPUs, request for ten physical devices.)
launching the plurality of virtual machines of the request on the set of resource hosts (para. 25; physical device is used to implement virtual machine. paras. 71, 80 Figs. 9-10; handoff of provisioned devices.)
wherein a value of a target utilization condition is determined based at least in part on a selection received from a customer of the computing resource service provider (para. 13, 31; user selects a virtual/physical resource for provisioning. Utilization is a function of the resource selected so the condition is based on the selection. See also Elyashev, paras. 29-31; thresholds for machine loading that control when a device is powered off. It would have been obvious to one of ordinary skill prior to applicant’s invention to allow a user to set the threshold so that they may choose between cost and performance.)
But Wilson does not explicitly teach a target utilization condition.
Elyashev, however, does teach and the request indicates a sequence of the plurality of virtual machines (para. 31; virtual machines are loaded/unloaded based on sequence. It would have been obvious to one of ordinary skill prior to the instant invention to allow a user to request a sequence in order to allow a customer to receive the most important services first.)
and maintaining the set of resource hosts such that a utilized portion of an overall capacity of the set of resource hosts remains below a target utilization condition; (paras. 23-25, 29-31; system determines memory usage, VCPU usage, CPU utilization, number of machines hosted, etc. and determines if they are above a threshold, and may reconfigure the placement of VMs in order to bring utilization in line, which is a target utilization capacity. See also paras. 30, 36, 41; safety margin for utilization. Because a set may include a single resource, a utilization on overall capacity may be a utilization on capacity.)
It would have been obvious to an artisan of ordinary skill at the time of Applicant's invention to substitute the provisioning method in Wilson with the more granular one in Elyashev MPEP 2143(I)(B) and to allow for the devices to maximize efficiency by preventing overloading. (Elyashev, paras. 3, 10-11)
But modified Wilson does not explicitly teach an allocation rule requiring different hosts in sequence.
Hale, however, does teach in accordance with an allocation rule that specifies that successive virtual machines in the sequence of the plurality of virtual machines of the request are launched by different respective resource hosts of the set of resource hosts (Abstract, paras. 61-62, 71-75, Fig. 4; system assigns virtual machines to servers in a round-robin fashion, which is an allocation rule that assigns successive virtual machines in the sequence to different hosts.)
It would have been obvious to an artisan of ordinary skill at the time of Applicant's invention to combine the method of modified Wilson with the allocation rule in order to provide performance and availability benefits over a single server. (Hale, para. 75)

With respect to Claim 2, modified Wilson teaches the computer-implemented method of claim 1, and Hale also teaches wherein: launching the plurality of virtual machines includes launching a first virtual machine on a first resource host of the set of resource hosts, launching a second virtual machine on a second resource host of the set of resource hosts, and launching a third virtual machine on a third resource host of the set of resource hosts, (Abstract, paras. 61-62, 71-75, Fig. 4; system assigns virtual machines to servers in a round-robin fashion, which is an allocation rule that assigns successive virtual machines in the sequence to different hosts.)

wherein the second virtual machine follows the first virtual machine in sequence and the third virtual machine follows the second virtual machine in sequence (para. 31; virtual machines are loaded/unloaded based on sequence. It would have been obvious to one of ordinary skill prior to the instant invention to allow a user to request a sequence in order to allow a customer to receive the most important services first.)
The same motivation to combine Elyashev as applies to Claim 1 applies here.

With respect to Claim 3, modified Wilson teaches the computer-implemented method of claim 1, and Elyashev also teaches further comprising: prior to launching a first virtual machine of the request on a first resource host, adding an additional resource to the set of resource hosts to maintain compliance with the target utilization condition; (para. 30; system adds an additional host when the hosts are overutilized)
The same motivation to combine Elyashev as applies to Claim 1 applies here.
And Wilson also teaches and launching the first virtual machine on the first resource host (para. 24-25, 29; virtual machine created.)

With respect to Claim 4, modified Wilson teaches the computer-implemented method of claim 1, and Wilson also teaches the request further indicates a restriction; (para. 72; request for disk space, operating system, memory usage, three virtual machines, each with four CPUs, request for ten physical devices. Para. 31; request for load balancer or firewall provisioning. All of these are restrictions on resources to be provisioned. See also Elyashev, paras. 10, 29-30; when a user requests a virtual machine or system load balances, the system determines which host to assign it to base upon current CPU load and additional expected load, which is a set of implementation resources which fulfills the condition on capacity.)
 And Elyashev also teaches wherein the restriction is associated with a limit that ensures that at least two of the resource hosts will each have capacity to launch an additional virtual machine. (Fig. 1; each host can host multiple VMs. para. 26, 27; It is efficient to estimate and/or overcommit resources because they are may be used inconsistently or deduplicated. Para. 29; CPU utilization changes over time. Para. 31; load balancer determines if another host can also host the VM. Para. 30; VMs can be placed on low utilization hosts, or can be placed onto idle nodes. Para. 41; safety margin prevents “thrashing” by ensuring that the host can tolerate an additional VM. Thus it would have been obvious to an artisan of ordinary skill at the time of Applicant's invention to assign idle nodes to prevent overloading. Duplication of parts is not a patentable act, see MPEP 2144.04(VI)(B), and further Applicant’s specification and claim fails to assert criticality of “at least two” such that it is not rendered obvious by routine optimization, see MPEP 2144.05(II).)
The same motivation to combine Elyashev as applies to Claim 1 applies here.

(paras. 51-52; user may modify their provisioning)
And Elyashev also teaches indicating a different sequence of a different plurality of virtual machines to be launched on the set of resource hosts; (para. 31; virtual machines are loaded/unloaded based on sequence. It would have been obvious to one of ordinary skill prior to the instant invention to allow a user to request a sequence in order to allow a customer to receive the most important services first.)
Prior to initiating fulfillment of the one or more different requests at least in part by launching one of the different plurality of virtual machines on one of the resource hosts in the plurality of resource hosts, modifying the set of resource hosts at least in part by adding an additional resource host to the set of resource hosts based at least in part on a determination that fulfilling the one or more different requests using the set of resource hosts would result in the utilized portion of the overall capacity exceeding the target utilization condition, modifying the set of resource hosts at least in party by adding an additional resource host to the set of resource hosts (Para. 30; system determines if an additional node is needed. See also Wilson, para. 72; system determines if there are sufficient spare servers for provisioning. paras. 23-25, 29-31; system determines memory usage, VCPU usage, CPU utilization, number of machines hosted, etc. and determines if they are above a threshold, and may reconfigure the placement of VMs in order to bring utilization in line, which is a target utilization capacity. It would have been obvious to one of ordinary skill prior to applicant’s invention to do so prior to fulfilling the requests in order to make sure that the system could be successfully provisioned.)
And as a result of adding the additional resource host to the set of resource hosts, fulfilling the one or more different requests in accordance with the allocation rule by launching a virtual machine of the different sequence of the different plurality of virtual machines on one of the resources hosts in the set of resource hosts and launching a next virtual machine of the sequence of the different plurality of virtual machines on the additional resource host. (paras. 23-25, 29-31; system determines memory usage, VCPU usage, CPU utilization, number of machines hosted, etc. and determines if they are above a threshold, and may reconfigure the placement of VMs in order to bring utilization in line, which is a target utilization capacity. See also paras. 30, 36, 41; safety margin for utilization. Para. 30; system determines if an additional node is needed. See also Wilson, para. 72; system determines if there are sufficient spare servers for provisioning.)
The same motivation to combine Elyashev as applies to Claim 1 applies here.

With respect to Claim 6, modified Wilson teaches the computer-implemented method of claim 1, and Elyashev also teaches further comprising, prior to launching the plurality of virtual machines of the request, adding an amount of resource hosts to the set of resource hosts such that the plurality of virtual machines of the request may be launched using the set of resource hosts while satisfying the target utilization ratio condition. (Para. 30; system determines if an additional node is needed. See also Wilson, para. 72; system determines if there are sufficient spare servers for provisioning.)
The same motivation to combine Elyashev as applies to Claim 1 applies here.

With respect to Claim 7, Wilson teaches a system for allocating capacity of implementation resources, comprising: one or more processors; and memory including instructions executable by the one or more processors to cause the system to at least: (paras. 39-40; processors which execute instructions in memory or stored in magnetic or optical mediums.)
maintain a pool of implementation resources by at least managing the pool of implementation resources of a computing service provider; wherein the user is a customer of the computer resource service provider (paras. 12-13, 18, 24-25, 32-35, 50-51; system inventories and manages both physical and virtual resource pools and accepts requests to have resources provisioned for a particular user.)
in a manner that excludes user-specified sets of implementation resources of the pool of implementation resources that are dedicated to a particular purpose from use for another purpose; (paras. 12, 18; provisioning a device for a particular user’s usage. para. 27; provisioning a physical hardware device. para. 31; user may provision a firewall to protect resources against undesired network traffic. Para. 35; devices have availability for provisioning.)
(para. 25; physical device is used to implement virtual machine. paras. 71, 80 Figs. 9-10; handoff of provisioned devices.)
receive one or more requests to provision additional resources, and at least some of the one or more requests to provision the additional resources for the user-specified set, (paras. 50-51, Fig. 5; user may control, monitor, provision or de-provision resources for themselves. Paras. 17-18; user requests provisioning. See also Elyashev, para. 35; a batch of requests.)
But Wilson does not explicitly teach determining a set of implementation resources that fulfill one or more conditions on capacity including a minimum amount of available capacity beyond zero.
Elyashev, however, does teach and that maintains a utilized portion of an overall capacity of a user-specified set of implementation resources to be below a target utilization condition for the user-specified set, (paras. 23-25, 29-31; system determines memory usage, VCPU usage, CPU utilization, number of machines hosted, etc. and determines if they are above a threshold, and may reconfigure the placement of VMs in order to bring utilization in line, which is a target utilization capacity. See also paras. 30, 36, 41; safety margin for utilization. Because a set may include a single resource, a utilization on overall capacity may be a utilization on capacity.)
and a value of a target utilization condition is determined based at least in part on a selection received from the user (para. 13, 31; user selects a virtual/physical resource for provisioning. Utilization is a function of the resource selected so the condition is based on the selection. See also Elyashev, paras. 29-31; thresholds for machine loading that control when a device is powered off. It would have been obvious to one of ordinary skill prior to applicant’s invention to allow a user to set the threshold so that they may choose between cost and performance.)
the additional resources having a sequence (para. 31; virtual machines are loaded/unloaded based on sequence. It would have been obvious to one of ordinary skill prior to the instant invention to allow a user to request a sequence in order to allow a customer to receive the most important services first.)
Wherein individual resources in the user-specified set of implementation resources have particular capacity to provision at least one of the additional resources; (Fig. 1; each host can host multiple VMs. para. 26, 27; It is efficient to estimate and/or overcommit resources because they are may be used inconsistently or deduplicated. Para. 29; CPU utilization changes over time. Para. 31; load balancer determines if another host can also host the VM. Para. 30; VMs can be placed on low utilization hosts, or can be placed onto idle nodes. Para. 41; safety margin prevents “thrashing” by ensuring that the host can tolerate an additional VM. Thus it would have been obvious to an artisan of ordinary skill at the time of Applicant's invention to assign idle nodes to prevent overloading.)
It would have been obvious to an artisan of ordinary skill at the time of Applicant's invention to substitute the provisioning method in the Wilson system with the more granular one in Elyashev for predictable results, see MPEP 2143(I)(B) and to allow for the devices to maximize efficiency by preventing overloading. (Elyashev, paras. 3, 10-11)

Hale, however, does teach Provision the additional resources of the pool of implementation resources in accordance with an allocation rule that specifies that successive resources in the sequence of the additional resources are allocated to different respective implementation resources of the pool of implementation resources (Abstract, paras. 61-62, 71-75, Fig. 4; system assigns virtual machines to servers in a round-robin fashion, which is an allocation rule that assigns successive virtual machines in the sequence to different hosts.)
such that a first resource of the sequence of the additional resources is provisioned on a first implementation resource of the user-specified set of implementation resources, a second resource of the sequence of the additional resources is provisioned on a second implementation resource of the user-specified set of implementation resources, and a subsequent resource of the sequence of the additional resources is provisioned on the first implementation resource (Abstract, paras. 61-62, 71-75, Fig. 4; system assigns virtual machines to servers in a round-robin fashion, which is an allocation rule that assigns successive virtual machines in the sequence to different hosts.)
It would have been obvious to an artisan of ordinary skill at the time of Applicant's invention to combine the system of modified Wilson with the allocation rule in order to provide performance and availability benefits over a single server. (Hale, para. 75)

(paras. 12, 17-18, 35, 56; provisioning a resource. Resources are provisioned or available for provisioning. Provisioning is exclusive use.)

With respect to Claim 9, modified Wilson teaches the system of claim 7, and Elyashev also teaches wherein the additional implementation resource is added to the user-specified set of implementation resources as a result of a determination that using the user-specified set of implementation resources to provision the additional resources would exceed the target utilization of the overall capacity of the user-specified set of implementation resources; and (Para. 30; system determines if an additional node is needed. See also Wilson, para. 72; system determines if there are sufficient spare servers for provisioning.)
The additional resources are further provisioned such that a third resource of the sequence of the additional resources is provisioned on the additional implementation resource of the user-specified set; (paras. 23-25, 29-31; system determines memory usage, VCPU usage, CPU utilization, number of machines hosted, etc. and determines if they are above a threshold, and may reconfigure the placement of VMs in order to bring utilization in line, which is a target utilization capacity. See also paras. 30, 36, 41; safety margin for utilization.)
prior to the subsequent resource in the sequence of the additional resources being provisioned on the first implementation resource of the user-specified set. (Applicant provides no reason as to why the ordering is critical, and this limitation is not given patentable weight. Regardless, it is obvious because Elyashev allows for loading in any defined sequence, see para. 31; virtual machines are loaded/unloaded based on sequence. It would have been obvious to one of ordinary skill prior to the instant invention to allow a user to request a sequence in order to allow a customer to receive the most important services first.)
The same motivation to combine Elyashev as applies to Claim 7 applies here.

With respect to Claim 10, modified Wilson teaches the system of claim 7, and Wilson also teaches wherein the instructions that cause the system to provision the additional resources cause the system to, as a result of the additional resources being requested for the user-specified set that is dedicated to a particular purpose (paras. 17-18; user device requests virtual machines. Paras. 24-25; virtual machine created on physical device. See also Fig. 5, paras. 50-52; user may use web interface to provision resources such as physical or virtual servers.) 
And Elyashev also teaches provision the plurality of additional resources using multiple implementation resources. (para. 20; Hosts can run only a single virtual machine. Paras. 24-29; depending on qualities of virtual machines and hosts, VMs may take up a varying amount of host resources, and hosts may become overloaded. Thus it would have been obvious to an artisan of ordinary skill at the time of Applicant's invention to use multiple hosts to host the VMs depending on the number of hosts, their utilizations, and the capacities of the hosts.) 
The same motivation to combine Elyashev as applies to Claim 7 applies here.

With respect to Claim 11, modified Wilson teaches the system of claim 7, and Elyashev also teaches wherein the instructions that cause the system to provision the additional resources further causes the system to: prior to provisioning the first resource on the first implementation resource, the second resource on the second implementation resource, and the subsequent resource on the first implementation resource, adding an additional implementation resource to the set of implementation resources to maintain compliance with the target utilization condition, wherein the additional implementation resource is different from the first implementation resource and the second implementation resource. (para. 30; system adds an additional host when the hosts are overutilized)
The same motivation to combine Elyashev as applies to Claim 1 applies here.

With respect to Claim 12, modified Wilson teaches the system of claim 7, and Wilson also teaches wherein the condition is provided with the one or more requests. (para. 72; request for disk space, operating system, memory usage, three virtual machines, each with four CPUs, request for ten physical devices. Para. 31; request for load balancer or firewall provisioning. All of these are restrictions on resources to be provisioned. See also Elyashev, paras. 10, 29-30; when a user requests a virtual machine or system load balances, the system determines which host to assign it to base upon current CPU load and additional expected load, which is a set of implementation resources which fulfills the condition on capacity.)
  (paras. 23-25, 29-31; system determines memory usage, VCPU usage, CPU utilization, number of machines hosted, etc. and determines if they are above a threshold, and may reconfigure the placement of VMs in order to bring utilization in line, which is a target utilization capacity. Para. 30; system determines if an additional node is needed. See also Wilson, para. 72; system determines if there are sufficient spare servers for provisioning. paras. 17-18; user device requests virtual machines.)
The same motivation to combine Elyashev as applies to Claim 7 applies here.

With respect to Claim 13, Wilson teaches one or more non-transitory computer-readable storage media having stored thereon instructions executable by one or more processors of a computer system that, as a result of being executed by the one or more processors, cause the computer system to at least: (paras. 39-40; processors which execute instructions in memory or stored in magnetic or optical mediums.)
Maintain, by a computing resource service provider, groups of implementation resources that are dedicated to corresponding particular purposes, each group implementing one or more resources; (paras. 12-13, 18, 24-25, 32-35, 50-51; system inventories and manages both physical and virtual resource pools and accepts requests to have resources provisioned for a particular user.)
receive requests to modify corresponding groups by at least changing a number of resources implemented by each group; (paras. 17-18; user device requests virtual machines. Paras. 24-25; virtual machine created on physical device. See also Fig. 5, paras. 50-52; user may use web interface to provision resources such as physical or virtual servers.)
the requests further indicating a restriction on resource on the groups of implementation resources; (para. 72; request for disk space, operating system, memory usage, three virtual machines, each with four CPUs, request for ten physical devices. Para. 31; request for load balancer or firewall provisioning. All of these are restrictions on resources to be provisioned.)
fulfill the requests (para. 25; physical device is used to implement virtual machine. paras. 71, 80 Figs. 9-10; handoff of provisioned devices.)
wherein individual groups of implementation resources have particular capacity for resource provisioning; (paras. 20, 32, 35, 65; inventory system tracks what resources and capacities are available.)
wherein a value of a target utilization of the overall capacity of the respective group is determined at least in part by a selection received from a customer of the computing resource service provider (para. 13, 31; user selects a virtual/physical resource for provisioning. Utilization is a function of the resource selected so the condition is based on the selection. See also Elyashev, paras. 29-31; thresholds for machine loading that control when a device is powered off. It would have been obvious to one of ordinary skill prior to applicant’s invention to allow a user to set the threshold so that they may choose between cost and performance.)
Identify a plurality of resources to be provisioned by a modified group of implementation resources of the groups of implementation resources, (para. 35; system identifies resources for provisioning.)
But Wilson does not explicitly teach modifying groups that fulfill one or more conditions on capacity including a minimum amount of available capacity beyond zero.
Elyashev, however, does teach fulfill the requests by at least, modifying the groups in a manner that, for each modified group, one or more conditions on at least available capacity of the group, including an overall amount of allocated capacity of each modified group remaining at or below a target utilization of an overall capacity of the respective group, the target utilization of the overall capacity of the respective group being associated with the restriction. (Wilson teaches determining if sufficient inventory exists to fulfill a request, and then provisions, see paras. 25, 69, 72, which inherently requires determining a set of implementation resources which include a limit on capacity. para. 25; virtual machine created on server. para. 69; “For example, workflow engine device 106-1 may instruct resource lifecycle management device 106-4 to provision four servers.” para. 72; system determines if there is a sufficient amount of inventory. However, Examiner cites Elyashev, paras. 10, 29-30; when a user requests a virtual machine or system load balances, the system determines which host to assign it to base upon current CPU load and additional expected load, which is a set of implementation resources which fulfills the condition on capacity. The system continuously monitors each host (para. 23) and thus maintains the resources in compliance with the conditions. paras. 23-25, 29-31; system determines memory usage, VCPU usage, CPU utilization, number of machines hosted, etc. and determines if they are above a threshold, and may reconfigure the placement of VMs in order to bring utilization in line, which is a target utilization capacity. See also paras. 30, 36, 41; safety margin for utilization.)
wherein the plurality of resources have a sequence; and (para. 31; virtual machines are loaded/unloaded based on sequence. It would have been obvious to one of ordinary skill prior to the instant invention to allow a user to request a sequence in order to allow a customer to receive the most important services first.)
It would have been obvious to an artisan of ordinary skill at the time of Applicant's invention to substitute the provisioning method in the Wilson media with the more granular one in Elyashev for predictable results, see MPEP 2143(I)(B) and to allow for the devices to maximize efficiency by preventing overloading. (Elyashev, paras. 3, 10-11)
But modified Wilson does not explicitly teach an allocation rule requiring different hosts in sequence.
Hale, however, does teach Allocate the plurality of resources to the modified group of implementation resources in accordance with an allocation rule that specifies that successive resources in the sequence of the additional resources are allocated to different implementation resources of the modified group of implementation resources (Abstract, paras. 61-62, 71-75, Fig. 4; system assigns virtual machines to servers in a round-robin fashion, which is an allocation rule that assigns successive virtual machines in the sequence to different hosts.)
resource follows the second resource in the sequence and the second resource follows the first resource in the sequence. (Abstract, paras. 61-62, 71-75, Fig. 4; system assigns virtual machines to servers in a round-robin fashion, which is an allocation rule that assigns successive virtual machines in the sequence to different hosts.)
It would have been obvious to an artisan of ordinary skill at the time of Applicant's invention to combine the media of modified Wilson with the allocation rule in order to provide performance and availability benefits over a single server. (Hale, para. 75)

With respect to Claim 14, modified Wilson teaches the one or more non-transitory computer-readable storage media of claim 13, and Wilson also teaches wherein the implementation resources are hardware devices and wherein the one or more resources are virtual computer systems. (paras. 17, 24-25, 49; user requests virtual machine, virtual machine is a computing resource implemented on hardware. Virtual and physical servers. See also Elyashev, para. 2)

With respect to Claim 15, modified Wilson teaches the one or more non-transitory computer-readable storage media of claim 13, and Wilson also teaches wherein the one or more (First see Elyashev, para. 20; hosts can run one or multiple virtual machines. Then see Wilson, paras. 36, 47, 49; system decentralizes and provides for redundancy to mitigate device failure. It would have been obvious to an artisan of ordinary skill at the time of Applicant's invention to set a minimum number of implementation resources because devices may fail. Provisioning multiple physical devices would allow a user to still access some computing resources despite a device failing. See also Elyashev, Paras. 24-29; depending on qualities of virtual machines and hosts, VMs may take up a varying amount of host resources, and hosts may become overloaded. It would have been obvious to an artisan of ordinary skill at the time of Applicant's invention to set a minimum number of implementation resources because resource usage may not conform to estimations.)

With respect to Claim 16, modified Wilson teaches the one or more non-transitory computer-readable storage media of claim 13, and Wilson also teaches wherein changing the number of resources implemented by the group includes increasing the number of resources implemented by the group. (paras. 50-51, Fig. 5; user may control, monitor, provision or de-provision resources for themselves. Paras. 17-18; user requests provisioning.)

With respect to Claim 17, modified Wilson teaches the one or more non-transitory computer-readable storage media of claim 13, and Wilson also teaches, wherein changing the (paras. 50-51, Fig. 5; user may control, monitor, provision or de-provision resources for themselves. Paras. 17-18; user requests provisioning.)

With respect to Claim 18, modified Wilson teaches the one or more non-transitory computer-readable storage media of claim 13, and Wilson also teaches wherein the corresponding particular purposes are exclusive use by corresponding customers of a virtual resource provider. (paras. 12, 17-18, 35, 56; provisioning a resource. Resources are provisioned or available for provisioning. Provisioning is exclusive use.)

With respect to Claim 19, modified Wilson teaches the computer-implemented method of Claim 2, and Wilson also teaches wherein the target utilization condition is further determined based at least in part on an amount of resource hosts that are in use when the request is received. (paras. 29-30; the number of activated hosts can be set by the user. Further it would have been obvious to one of ordinary skill prior to the instant invention to consider the amount of resource hosts in use in order to allow a user to avoid additional cost by setting a maximum number of provisioned devices.)

With respect to Claim 20, modified Wilson teaches the computer-implemented method of Claim 1, and Wilson also teaches wherein: the request indicates a restriction on virtual machines (para. 72; request for disk space, operating system, memory usage, three virtual machines, each with four CPUs, request for ten physical devices. Para. 31; request for load balancer or firewall provisioning. All of these are restrictions on resources to be provisioned. See also Elyashev, paras. 10, 29-30; when a user requests a virtual machine or system load balances, the system determines which host to assign it to base upon current CPU load and additional expected load, which is a set of implementation resources which fulfills the condition on capacity.)
and the restriction is complied with, prior to the request being fulfilled, at least in part, by a number of virtual machines being launched, individually, on different resource hosts of the set of resource hosts before a resource host of the set of resource hosts launches more than one virtual machine of the plurality of virtual machines of the request. (para. 20; Hosts can run only a single virtual machine. Paras. 24-29; depending on qualities of virtual machines and hosts, VMs may take up a varying amount of host resources, and hosts may become overloaded. Thus it would have been obvious to an artisan of ordinary skill at the time of Applicant's invention to provision to each hardware device before putting two machines on a device in order to prevent conflict of resource usage and to guard against device failure. (See Wilson, para. 36, 47, 49).)


Remarks
Remarks, pg. 11 that “Elyshev does not describe maintaining the set of resource hosts such that a utilized portion of an overall capacity of the set of resource hosts remains below a target utilization condition.”
Examiner disagrees. While it is true that Elyashev migrates VMs between hosts, Elyashev also adds hosts to the set, which is a threshold for the entire set. To the extent that this differs because the threshold is a sum of individual devices rather than a threshold of the combination of devices, it would have been obvious to one of ordinary skill prior to applicant’s invention to apply the threshold condition technique to the entire set in order to ensure that the set as a whole was not overtaxed. Application of a known technique for its predictable results and benefits is obvious, see MPEP 2143(I)(C) and (D).
Applicant argues at Remarks, pgs. 11-12 that the combination of Elyashev and Hale would violate the “unsatisfactory for its intended purpose” rule and negate motivation. Specifically, Applicant argues that there are two different allocation rules.
Allocating while taking two different considerations into account (i.e. combining both allocation ideologies) does not frustrate either purpose, as the combined allocation sequence would have the benefit of load balancing provisioned devices that the customer is paying for. i.e. If the customer is going to be paying for provisioning two devices anyway, they should be loaded in round-robin fashion to prevent having to engage in load balancing later.
Examiner maintains the obviousness rejections and all claims remain rejected.


Conclusion






The present invention is examined under pre-AIA  first to invent provisions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS CELANI whose telephone number is 571-272-1205.  The examiner can normally be reached Monday to Friday 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK SRIVASTAVA can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/NICHOLAS P CELANI/Examiner, Art Unit 2449